Citation Nr: 1019644	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO. 07-00 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for skin cancer, 
including to the face, arms and stomach, and including as a 
result of claimed exposure to ionizing radiation.

2. Entitlement to service connection for acute myelogenous 
leukemia, including as a result of claimed exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1944 to July 
1946. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran did not participate in a radiation-risk 
activity during service.

2.  Skin cancer was not manifested during service or for many 
years thereafter, and is not shown to be causally or 
etiologically related to service. 

3.  Acute myelogenous leukemia not manifested during service 
or for many years thereafter, and is not shown to be causally 
or etiologically related to service.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated during 
active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.311 (2009).

2.  Acute myelogenous leukemia was not incurred in or 
aggravated during active service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in August 2003, July 2004 and February 
2006.  This also included notice specific to the Veteran's 
claimed radiation exposure. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006) 

Under Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006), notice must also include the information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disorders on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Veteran's service treatment records have 
been obtained, as well as information regarding his claimed 
radiation exposure.

Although VA did not provide the Veteran with a VA examination 
in regards to his claims, the record indicates that the 
Veteran's claims are not supported as he has not been found 
to have been exposed to ionizing radiation.  As such, a VA 
examination is not necessary based on his claimed exposure.  
Furthermore, the Veteran has not submitted any evidence as to 
having developed skin cancer or acute myelogenous leukemia 
during service or within one year of his separation from 
service.  There is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The Veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the Veteran, 
does not contain competent medical evidence to suggest that 
the disorders are related to service.  

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

Laws & Regulations

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as a 
malignant tumor and leukemia, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  If there is no showing of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions. See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  See 38 C.F.R. § 3.309(d)(3)(i),(ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  See 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the Veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
Veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer 
become manifest 5 years or more after exposure.  See 38 
C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  See 38 C.F.R. § 3.311(a)(2). In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the Veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the Veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the Veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii).

Discussion & Analysis
 
The Veteran contends, as indicated in his August 2003 claim 
and supporting documentation, that he was exposed to ionizing 
radiation in service, specifically in Operations Crossroads 
on July 1, 1946, and that he developed skin cancer and acute 
myelogenous leukemia due to that exposure.

As noted above, in order to establish presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the Veteran must be currently diagnosed with a 
disease listed in 38 C.F.R § 3.309(d)(2), and have been a 
radiation-exposed Veteran who participated in a radiation-
risk activity as such terms are defined in the regulation.  
See 38 C.F.R. § 3.309(d)(3).

The medical evidence of record establishes that the Veteran 
has been diagnosed with skin cancer and acute myelogenous 
leukemia.  For example, private medical records by physician 
S.S. indicate numerous diagnoses of basal cell carcinoma, 
with the first incident of record diagnosed in October 2000.  
Additionally, an October 2003 letter from physician F.G., 
with M.D. Anderson Cancer Center noted that the Veteran was 
diagnosed with acute myelogenous leukemia in September 2003.

Acute myelogenous leukemia is listed among the diseases 
enumerated under 38 C.F.R. § 3.309(d)(2).  As such, the 
presumptive service connection provisions contained in 38 
C.F.R. § 3.309(d) are applicable in regards to that claim, 
but not to the skin cancer claim, which was not so 
enumerated.

However, 38 C.F.R. § 3.309(d)(3) requires that in order for 
the Veteran to be considered a radiation-exposed veteran, the 
Veteran must have participated in a radiation-risk activity.  
In this case, as previously stated, the Veteran argues that 
he took part in the Crossroads Operations of the Bikini, 
Kwajelein, and Marshall islands on July 1, 1946. 

The Board must determine the credibility and probative value 
of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1977) and cases cited therein (holding that the 
Board has the duty to assess credibility and weight to be 
given to the evidence).  As a lay person, the Veteran is 
competent to provide evidence of observable events, obviously 
including witnessing an atmospheric nuclear test. See Savage 
v. Gober, 10 Vet. App. 488, 496 (1997).  The question thus 
becomes one of credibility.

The record contains a form provided from the Veteran 
indicating that according to his commanding officer, the 
Veteran was in the zone of the Crossroads Operation.  The 
Veteran provided that form to VA in August 2003.  However, 
when VA tried to verify the Veteran's radiation exposure, the 
Defense Threat Reduction Agency (DTRA) found that the Veteran 
had not participated in the claimed event.  Specifically, 
DTRA sent a letter received in December 2004 that determined, 
based on his service record, that the Veteran served aboard 
the USS PCE 868 for temporary duty from June 5th to the 13th, 
1946.  DTRA then noted that the Veteran was then ordered to 
report to the U.S. Naval Personal Separation Center in St. 
Louis, Missouri for discharge and that the first detonation 
for Operation Crossroads did not occur until July 1, 1946, 
after the Veteran had already returned to the continental 
United States.  DTRA further found that the Veteran was 
discharged on July 18, 1946 and that after a search of 
available dosimetry data, DTRA was unable to find any record 
of radiation exposure for the Veteran.  DTRA concluded that 
available records did not confirm the Veteran's participation 
in atmospheric nuclear testing.  The Board also notes that 
the Veteran's service treatment records indicate that he was 
found to be physically qualified for transfer on June 12, 
1946, the day prior to the end of his temporary duty on the 
USS PCE 868.

Thus, although the Veteran has stated that he took part in 
Operation Crossroads, the majority of the evidence indicates 
that he was only on temporary duty on the ship that took part 
in that operation and that he had actually transferred off 
that ship prior to the testing in question.

The Board places far greater probative value on the 
pertinently negative official records than it does on the 
more recent statements of the Veteran, made in connection 
with his claims for monetary benefits from the government.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA 
cannot ignore a veteran's testimony simply because the 
Veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  Such 
official records are more reliable, in the Board's view, than 
the Veteran's unsupported assertion of events over a half a 
century past. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  The Board further notes 
that although the Veteran's has provided one record to 
support his claim, the majority of the evidence, including 
service treatment records and the findings of the  DTRA, 
based on its own examination of his personnel records and 
their own records, indicated that he did not take part in the 
testing in question.  The Board finds this substantiated 
evidence to outweigh the Veteran's contentions to the 
contrary.

In short, the Board relies on the official records and finds 
that a preponderance of the evidence is against the Veteran's 
claim as to the matter of his participation in a radiation-
risk activity.

In summary, because the Veteran is not a "radiation exposed 
veteran," the presumptive service connection provisions 
contained in 38 C.F.R. § 3.309(d) are not for application in 
regards to his acute myelogenous leukemia claim.

Also potentially applicable to the Veteran's claims are the 
provisions of 38 C.F.R. § 3.311, which provide for 
development of claims based on a contention of radiation 
exposure during active service and post-service development 
of a radiogenic disease.  The provisions do not give rise to 
a presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation exposed 
veterans.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 
1997).

38 C.F.R. § 3.311 essentially states that, in all claims in 
which it is established that a radiogenic disease first 
became manifest after service, and it is contended that the 
disease resulted from radiation exposure, a dose assessment 
will be made.  However, absent competent evidence that the 
Veteran was exposed to radiation, VA is not required to 
forward the claim for consideration by the Under Secretary 
for Benefits.  See Wandel v. West, 11 Vet. App. 200, 204-205 
(1998).

As discussed in detail above, despite the contentions of the 
Veteran, the preponderance of the objective evidence 
indicates that the Veteran was not exposed to radiation in 
service.  See 38 U.S.C.A. § 5107(a) (it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits).

Because the majority of the probative evidence of record does 
not establish the Veteran's in-service exposure to ionizing 
radiation, the special development provisions of 38 C.F.R. § 
3.111 are not for application in regards to either the skin 
cancer or acute myelogenous leukemia claims.  

Service connection for skin cancer and acute myelogenous 
leukemia is also not supported on a direct basis.  The 
Veteran has advanced no specific contentions concerning 
service connection, aside from claimed radiation exposure.  
As previously discussed, the Veteran has been diagnosed with 
acute myelogenous leukemia and skin cancer, but neither 
disorder is shown to have been manifested during service or 
in the year following separation from service, nor does the 
Veteran contend that such is the case.

Furthermore, no medical evidence of record, however, ties the 
Veteran's skin cancer to service or his alleged radiation 
exposure.  However, an October 2003 letter, from the 
Veteran's private physician, F.G., noted that exposure to 
ionizing radiation has been associated with leukemia.  Dr. 
F.G. reported that although there was no way to confirm a 
direct relationship, the Veteran's alleged presence in the 
South Pacific and subsequent development of acute leukemia 
may be more than coincidental.  The Veteran has also 
submitted evidence from the M.D. Anderson Cancer Center 
website indicating that radiation was a risk factor in 
myelodysplastic syndrome.

With respect to the claimed diseases, the Veteran's medical 
treatment records do not indicate that the Veteran was 
diagnosed with skin cancer or acute myelogenous leukemia in 
service or for many years thereafter.  The earliest indicated 
diagnoses were in an October 2000 report of basal cell 
carcinoma by Dr. S.S. and a report of a September 2003 
diagnosis of leukemia, in an October 2003 letter from Dr. 
F.G. 

Regarding injury, as is thoroughly discussed above, there is 
no evidence of record that the Veteran was exposed to 
ionizing radiation during service.  The Veteran and his 
representative do not contend that there was any other in-
service injury.

Accordingly, the incurrence of in-service disease or injury 
is not demonstrated by the probative evidence of record and 
service connection on a direct basis for either skin cancer 
or acute myelogenous leukemia is denied. 

The Board also notes that in regards to the internet research 
provided by the Veteran, that evidence was addressed 
myelodysplastic syndrome, which is not one of the disorders 
currently on appeal.  Furthermore, medical treatise 
information may be regarded as competent evidence where 
"standing alone, [it] discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  
However, the Court has held that generic medical literature 
which does not apply medical principles regarding causation 
or etiology to the facts of an individual case does not 
provide competent evidence to establish the nexus element.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  As 
such, that evidence is not relevant to the current claims.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claims 
for service connection for skin cancer and acute myelogenous 
leukemia are denied. 

 
ORDER

Service connection for skin cancer, including to the face, 
arms and stomach, and including as a result of claimed 
exposure to ionizing radiation, is denied.

Service connection for acute myelogenous leukemia, including 
as a result of claimed exposure to ionizing radiation, is 
denied.



____________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


